Exhibit 10.3

 

LOGO [g47918ex106_p1a.jpg]     

Roxana K. Chamouille

Direct: (949) 223-7224

roxana.chamouille@bryancave.com

  

December 17, 2008

 

VIA E-MAIL

 

Mr. Richard S. Robinson and

Mr. Michael D. Grubbs

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach, California 92660

 

Re:   That certain Revolving Line of Credit Loan (Borrowing Base) in an amount
not to exceed $30,000,000 (“Loan”) by CALIFORNIA BANK & TRUST, a California
banking corporation (“Lender”), to WILLIAM LYON HOMES, INC., a California
corporation (“Borrower”)

 

Dear Messrs. Robinson and Grubbs:

 

As you know, this firm represents Lender in connection with the Loan. The Loan
is being administered pursuant to the terms of that certain Amended and Restated
Revolving Line of Credit Loan Agreement (Borrowing Base Loan) dated as of
September 16, 2004, by and between Borrower and Lender (as the same has been and
may be further amended from time to time, “Loan Agreement”). The Loan is
evidenced by that certain Eighth Amended and Restated Construction Loan
Promissory Note (Construction Revolving Line of Credit) dated as of
September 17, 2008, given by Borrower to Lender (as the same has been and may be
further amended from time to time, “Note”). All present and future agreements
relating to the Loan, including without limitation the Loan Agreement and the
Note, collectively shall be referred to in this letter as the “Loan Documents.”
Unless otherwise specified herein, all capitalized terms shall have such
meanings as provided in the Loan Agreement.

 

Borrower and Lender has discussed and agreed to certain modifications to the
Loan Documents from and after the date hereof. This letter agreement sets forth
the terms and conditions of said modifications and, once executed by all
parties, this letter agreement shall be included as one of the Loan Documents.

 

Modifications to the Loan Agreement:

 

The Loan Documents provide that Borrower shall comply with certain ongoing
Financial Covenants as described in Section 6.15 of the Loan Agreement.

   LOGO [g47918ex106_p1b2.jpg]



--------------------------------------------------------------------------------

Messrs. Richard S. Robinson and Michael D. Grubbs

December 17, 2008

Page 2

   LOGO [g47918ex106p2-5.jpg]

 

Borrower has requested modification of the following financial covenants set
forth in Section 6.15 of the Loan Agreement (“Financial Covenants”): (1) a
one-time waiver of the compliance requirement with regard to the “Maximum Total
Liabilities-to-Tangible Net Worth Ratio” (as set forth in Section 6.15 of the
Loan Agreement and as defined below) for the quarterly reporting period ending
on December 31, 2008 through the quarterly reporting period ending on
December 31, 2009; and (2) modification of the “Minimum Tangible Net Worth” (as
set forth in Section 6.15 of the Loan Agreement and defined below) requirements
from the current amount of One Hundred Seventy-Five Million Dollars
($175,000,000.00) to the revised amount of Ninety Million Dollars
($90,000,000.00) for the quarterly reporting period ending on December 31, 2008,
and continuing thereafter during the remaining term of the Loan.

Lender has agreed to these modifications, and the Financial Covenants chart set
forth in Section 6.15 of the Loan Agreement shall be revised as follows:

 

Covenant Party

  

Covenant Type

  

Covenant Requirement

Borrower and its subsidiaries    Maximum Total Liabilities-to-Tangible Net Worth
Ratio (with the Total Liabilities to be exclusive of consolidated liabilities of
variable interest entities)   

Not in excess of 5.0:1.0

 

(Notwithstanding any other provision of the Loan Documents to the contrary,
Borrower shall not be required to comply with the Maximum Total
Liabilities-to-Tangible Net Worth Ratio until on and after January 1, 2010, and
continuing thereafter during the remaining term of the Loan.)

Borrower    Minimum Tangible Net Worth    Not less than $90,000,000.00 Borrower
   Minimum Liquidity   

Not less than $30,000,000.00

(At least $10,000,000 cash on hand and the remaining $20,000,000 may consist of
either cash and/or availabilities under the lines of credit)

Notwithstanding any other provision of the Loan Documents to the contrary,
Borrower shall not be required to comply with the Maximum Total
Liabilities-to-Tangible Net Worth Ratio until on and after January 1, 2010, and
continuing thereafter during the remaining term of the Loan.



--------------------------------------------------------------------------------

Messrs. Richard S. Robinson and Michael D. Grubbs

December 17, 2008

Page 3

   LOGO [g47918ex106p2-5.jpg]

 

In addition to the modifications to Section 6.15 of the Loan Agreement set forth
above, Borrower and Lender have agreed to modify the Loan Agreement by adding a
new section, Section 16, to the Loan Agreement. The Loan Agreement is hereby
modified by adding the following new section as Section 16:

“16. NO RIGHT TO SET-OFF. Notwithstanding any provision of any Loan Document or
applicable law to the contrary, in no event shall Lender, whether with or
without demand or notice to Borrower, exercise any right to set-off and apply
deposits (whether certificates of deposit, demand, general, savings, special,
time, or other, and whether provisional or final) held by Lender for Borrower
against or to the Obligations, to the extent that such deposits are not held as
collateral for the Loan. By its signature below, Lender hereby waives any right
it may have to set-off and apply such deposits against or to the Obligations.”

Modifications to the Note:

In addition to the modifications to the Loan Agreement set forth above, Borrower
and Lender have agreed to modify the Note pursuant to the terms set forth below.

The following definition of “Applicable Spread” shall be added to the Note:

“Applicable Spread” shall mean, for any Fixed Rate or Base Floating Rate during
the term of this Note, the following interest spread, which shall be determined
by Lender on a daily basis based upon the total aggregate amount of all deposit
funds held in various checking accounts by Lender in the name of Borrower:

 

Deposit Amount

   Applicable Rate Spread     Base Floating Rate  

Less than $2,500,000.00

   4.50 %   1.50 %

$2,500,000.00 to $4,999,999.99

   4.00 %   1.00 %

$5,000,000.00 to $9,999,999.99

   3.50 %   0.75 %

Greater than $10,000,000.00

   3.00 %   0.00 %

The definitions of “Applicable Rate Spread” and “Base Floating Rate” in Sections
1.2 and 1.1.1 of the Note, respectively, shall be deleted in their entirety and
replaced by the following definitions:

“Applicable Rate Spread” means the rate set forth above in the definition of the
Applicable Spread (subject to adjustment to the Floor Rate, as applicable).



--------------------------------------------------------------------------------

Messrs. Richard S. Robinson and Michael D. Grubbs

December 17, 2008

Page 4

   LOGO [g47918ex106p2-5.jpg]

 

“Base Floating Rate” means the rate set forth above in the definition of the
Applicable Spread (subject to adjustment to the Floor Rate, as applicable).

The Note is hereby further modified to provide that at no time shall the Fixed
Rate or Base Floating Rate, as calculated herein, be less than the “Floor Rate”
(as defined below).

As used herein and as added to the Note, the term “Floor Rate” means a rate not
less than 5.50% per annum.

Except as may otherwise specifically be provided herein, the Loan Documents are
in full force and effect and shall be enforceable in accordance with their terms
and provisions. Furthermore, by its execution and delivery of this letter
agreement, Borrower hereby reaffirms all of the terms, conditions, obligations,
responsibilities, indemnities and duties imposed on Borrower under the Loan
Documents (“Obligations”), without qualification or condition, and said
Obligations shall continue to be the primary responsibility and liability of
Borrower. Borrower’s failure to comply with the terms and conditions of this
letter agreement shall constitute an Event of Default under the Loan Agreement.

Please execute this letter agreement in the spaces provided below to indicate
Borrower’s agreement to the terms set forth herein. This letter agreement, once
signed by Borrower, shall be included as one of the Loan Documents evidencing or
relating to the Loan.

Please feel free to contact me with any questions.

Very truly yours,

Roxana K. Chamouille

For the Firm

[Signatures continued on the following page.]



--------------------------------------------------------------------------------

Messrs. Richard S. Robinson and Michael D. Grubbs

December 17, 2008

Page 5

   LOGO [g47918ex106p2-5.jpg]

 

ACKNOWLEDGED AND AGREED AS OF December 17, 2008: BORROWER: WILLIAM LYON HOMES,
INC., a California corporation By:  

/s/ Richard S. Robinson

Name:   Richard S. Robinson Title:   Senior Vice President By:  

/s/ Michael D. Grubbs

Name:   Michael D. Grubbs Title:   Senior Vice President LENDER: CALIFORNIA
BANK & TRUST, a California banking corporation By:  

/s/ Frank W. Henry

Name:  

Frank W. Henry

Title:  

Executive Vice President